Case 3:18-cv-00283-MMH-JBT Document 62 Filed 06/26/19 Page 1 of 5 PageID 878



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE MIDDLE DISTRICT OF FLORIDA
                                JACKSONVILLE DIVISION

 ASHLEY J. HICKS,
      Plaintiff,
                                                         Case No.: 3:18-cv-00283-MMH-JBT
 v.

 ALLERGAN SALES, LLC, a foreign limited
 liability company,
          Defendant.
                                      /

      PLAINTIFF’S OPPOSED ALTERNATIVE MOTION AND MEMORANDUM OF
            LAW FOR LEAVE TO FILE THIRD AMENDED COMPLAINT
       Plaintiff moves for leave to file her third amended complaint. See Fed. R. Civ. P. 15(a). At

the June 20th hearing on Allergan’s motion to dismiss the second amended complaint, the Court

implied that, if Allergan’s unpled practice was to pay every warranty claim (with or without a

defective implant), then this would make it implausible that Allergan knew about the Claymans’

fraud. (Doc. 60, Tr. 37:15-21.) Respectfully, Plaintiff disagrees for the reasons argued at the

hearing (id., Tr. 37:22-38:23, 45:8-47:16), in her supplemental memorandum (Doc. 59, at 4-5),

and her response (Doc. 51, at 4-12). If the Court determines that Plaintiff has stated plausible

claims in her second amended complaint, then this Court may deny the instant motion as moot.

        However, in the abundance of caution and in the alternative, Plaintiff requests that the

Court accept her third amended complaint attached as exhibit 1 to this motion. The only

substantive change from the second amended complaint can be found in paragraph 34. Plaintiff

has added the following underlined sentence to that paragraph:

        34.     Other plastic surgeons report that in response to their saline breast implant warranty
claims, Allergan demanded further proof that the claimed ruptures, deflations, or leaks were not
the result of actions by patients or surgeons, even though the other plastic surgeons made fewer
than 5 saline breast implant warranty claims per year. Allergan has denied warranty claims by at
least one large plastic surgery practice known to Plaintiff’s counsel, and discovery may reveal that
Allergan has denied the warranty claims of many other plastic surgeons. The key distinction
Case 3:18-cv-00283-MMH-JBT Document 62 Filed 06/26/19 Page 2 of 5 PageID 879



between these other plastic surgeons and the Clayman Practice is that the other plastic surgeons
were not “one supplier shops,” and they purchase their aesthetic products (including saline breast
implants) from more than one supplier.

    (Ex. 1, ¶ 34.) 1

           As explained at the hearing (Doc. 60, Tr. 50:10-22), absent court-ordered discovery of all

    of Allergan’s warranty claims files, 2 Plaintiff cannot know Allergan’s practice with respect to

    accepting or denying claims submitted by physicians other than the Claymans. The allegation

    presented in paragraph 34 of the second amended complaint was based on Plaintiff’s

    counsel's communications with other plastic surgeons. After the hearing on June 20, 2019,

    Plaintiff’s counsel has been able to contact one of these physicians and confirmed that,

    not only did Allergan “demand[] further proof” when a warranty claim was made (Doc. 45,

    ¶ 34), but also that Allergan, in fact, denied warranty claims by this physician’s large practice

    group. Discovery of Allergan’s claim files may reveal that this large practice group’s

    warranty claims were not the only such claims denied by Allergan.

           Rule 15(a) provides that leave to amend “shall be freely given when justice so requires.”

Fed. R. Civ. P. 15(a). A district court must allow an amendment to state a claim unless: (1) there

has been undue delay, bad faith, dilatory motive, or repeated failure to cure deficiencies

amendments previously allowed; (2) allowing amendment would cause undue prejudice to the



1
  At exhibit 2, Plaintiff includes a redlined version of the proposed third amended complaint to
show every change from the second amended complaint. All the changes, except the one noted
above in the text, are not substantive and, for the most part, correct typographical, grammatical,
and formatting errors.
2
  In the related state-court proceedings, Plaintiff’s counsel was able to discover—via a non-party
subpoena before Allergan was named as a defendant in any proceeding—Allergan’s claims files
with respect to claims submitted by the Claymans. However, given Allergan’s general resistance
to discovery in the state-court proceedings (including, for example, its request to stay all state court
proceedings pending this Court’s ruling on the federal preemption issues), one can reasonably
expect that Allergan will resist any discovery of its claims files for claims submitted by physicians
other than the Claymans.


                                                    2
Case 3:18-cv-00283-MMH-JBT Document 62 Filed 06/26/19 Page 3 of 5 PageID 880



opposing party; or (3) the amendment would be futile. See Bryant v. Dupree, 252 F.3d 1161, 1163

(11th Cir. 2001); see also Stewart v. Bureaus Inv. Group No. 1, LLC, 24 F. Supp. 3d 1142, 1147,

1163-64, 1166 (M.D. Ala. 2014) (citing Bryant and granting plaintiffs an opportunity to move

for leave to file a proper third amended complaint).

       The purpose of this one-sentence amendment sought by Plaintiff is to address a concern

raised by the Court at the hearing on June 20, 2019. If the Court is inclined to find that Plaintiff’s

claims are plausible only if Allergan denied other physicians’ warranty claims (a finding with

which Plaintiff would respectfully disagree), then the Court should grant this amendment because

“justice so requires.” See Fed. R. Civ. P. 15(a). This minor amendment is not due to Plaintiff’s

undue delay, bad faith, dilatory motive, or repeated failure to cure deficiencies on amendments

previously allowed. Nor would the one-sentence amendment cause undue prejudice to Allergan.

And the amendment would not be futile if the Court concludes the plausibility of Plaintiff’s claims

hinges on an allegation that Allergan denied other physicians’ warranty claims.

       As required by Local Rule 3.01(g), Plaintiff’s counsel has conferred with Allergan’s

counsel before filing this motion. Allergan opposes this motion. During the conferral, Allergan’s

counsel noted that, when Plaintiff sought leave to file a second amended complaint, Plaintiff’s

counsel represented he would not seek any further amendments. This is true. However, the

amendment sought here is to directly address comments made by the Court at the June 20th hearing.

If the Court is convinced that an allegation that Allergan denied other warranty claims is required,

then Plaintiff’s counsel prior representation, made before the June 20th hearing, should not deny

Ms. Hicks her day in court.

         Accordingly, Plaintiff requests that this Court:

         (1) deny Allergan’s motion to dismiss the second amended complaint (Doc. 46) and then




                                                  3
Case 3:18-cv-00283-MMH-JBT Document 62 Filed 06/26/19 Page 4 of 5 PageID 881



             deny the instant motion as moot; or

         (2) alternatively, grant the instant motion if the Court determines that Plaintiff’s claims

             are plausible only if they allege that Allergan denied warranty claims submitted by

             other physicians (not the Claymans), and thus permit Plaintiff to file her proposed

             third amended complaint (attached as exhibit 1 hereto) with the additional one-

             sentence allegation in paragraph 34.

                                                    Respectfully submitted,


                                                    CREED & GOWDY, P.A.

                                                    /s/ Bryan S. Gowdy
                                                    Bryan S. Gowdy
                                                    Florida Bar No.: 176631
                                                    bgowdy@appellate-firm.com
                                                    filings@appellate-firm.com
                                                    865 May Street
                                                    Jacksonville, Florida 32204
                                                    Telephone: (904) 350-0075
                                                    Facsimile: (904) 503-0441
                                                    Co-Counsel for Plaintiff


                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on June 26, 2019, a true and correct copy of the foregoing has

been filed through the Court’s CM/ECF case management system, which will serve a notice of

electronic filing to all counsel of record below:

 Brian T. Guthrie, Esq.                                 Christopher Shakib, Esq.
 Bguthrie@shb.com                                       shakib@terrellhogan.com
 Jennifer M. Voss, Esq.                                 jfleury@terrellhogan.com
 jvoss@shb.com                                          Leslie A. Goller, Esq.
 SHOOK HARDY & BACON, L.L.P.                            lgoller@terrellhogan.com
 100 North Tampa Street, Suite 2900                     lkipp@terrellhogan.com
 Tampa, Florida 33602                                   TERRELL HOGAN & YEGELWEL, P.A.
 Telephone: (813) 202-7100                              233 East Bay Street, 8th Floor
 Facsimile: (813) 221-8837                              Jacksonville, Florida 32202
 Counsel for Allergen Sales                             Telephone: (904) 632-2424


                                                    4
Case 3:18-cv-00283-MMH-JBT Document 62 Filed 06/26/19 Page 5 of 5 PageID 882



                                         Facsimile: (904) 632-5049
                                         Co-Counsel for Plaintiff

                                     /s/ Bryan S. Gowdy
                                     Attorney




                                     5
